DETAILED ACTION

The Amendment filed by Applicant on 03/29/2021 is entered.

The IDS filed by Applicant on 03/31/2021 is entered.

New claim 5 is added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 03/29/2021 have been fully considered and they are found persuasive.

The rejection of claims 1 and 3-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 remain rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Timm, U.S. Patent No. 4,444,961 (hereinafter (“Timm”). Timm teaches a monomer mixture for preparing polymeric beads comprising mixing 84 parts styrene, 8 parts of divinylbenzene, 8 parts ethylvinylbenzene and 0.3 part of a peroxygen type free radical initiator. See Timm, Example 1; Tables I & II. Although Timm does not disclose all the characteristics and properties (e.g., PM1, PM2, PM3, VM1, VM2) of the claimed collection of polymer beads disclosed in the present claims, based on the substantially identical process using substantially identical monomer mixtures and initiators, the Examiner has a reasonable basis to believe that the See In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).

The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessary make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  However, the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.  See In re Rijckaert, 9 F.3d. 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993)(reversed rejection because inherency was based on what would result due to optimization of conditions, not what was necessary due to optimization of conditions, not what was necessarily present in the prior art).  “To establish inherency, the extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing describe in the reference, and that it would be so recognized by persons of ordinary skill.  Inherency, however, may not be established by probabilities or possibilities.  The See In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51.  “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.”  Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990). The Examiner reasons that if a polymer is prepared by a known process, then the polymer itself and its properties are known as well.  The Examiner finds nothing in the disclosure of Timm that would suggest that the properties of the polymer beads are different from the properties of the claimed collection of polymer beads. 

Even if the disclosure of Timm does not satisfy the requirements of 35 USC 102(a)(1), it still would have been obvious to one of ordinary skill in the art to arrive at the claimed polymer beads, because it appears that the claimed polymer beads are within the generic disclosure of Timm and a person of ordinary skill in the art would have expected all embodiment of Timm to have similar properties. Applicant has not demonstrated that the differences, if any, between the claimed collection of polymer beads and the polymer beads disclosed by See In re Dill and Scales, 202 USPQ 805 (CCPA 1979).

The Applicant asserts Timm teaches production of beads having “uniform sized droplets” which have a “monomodal distribution,” i.e., a single peak (col. 5, lines 30-34), and not the collection of beads comprising two peaks with the limitation recited in present claim 1. The Applicant further asserts Timm does not teach a modification to obtain more than the monomodal distribution disclosed in Timm. Thus, the claimed invention cannot be inherent in the disclosure of Timm.

The Examiner argues Timm teaches droplets having bimodal or essentially any other particle size distribution can be prepared by varying the vibrational characteristics as defined by the Strouhal number such as by varying the frequency of vibration or by employing an orifice plate having different size passage. See Timm, col. 6, lines 53-59. The Examiner contends the present polymers are inherent in Timm because Timm teaches a bimodal approach to preparing the droplets and monomeric compositions substantially identical to monomeric compositions taught in the present invention.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        




rdh